OFFlCE OF THE ATTORNEY    GENERAL   OF ‘I’m
                       AUSTIN




~OA6rP.blO
       D. Richard VO~ee
county Attornep
wllaon County
Flore8vill6,Texas
De%r Ylr:.              opinion NO. 04969
                        Rer Constablemap a&e arrest8
                            wlthout mrmnt    (in laatancee
                            authorled by law) in hla
                             entire county, both fn and
                             outside his own p;reclnct~
                            He may exeautcr.3vtwraataor
                             arreot anywhere u&thin the
                             Stator
          Ywr request ror o~ialon has been received and
carefully oonsideredby tble department. wb qucte rra
your requwt a8 r013.0w:
         The Constcble o!'JueticePredlmt
    m.   a,or Wilson County, Teserr,who is
    ptrollri& the highwey~ of hi6 justfee pre-
    olnot, and rlllag trartic violabfom~,bas
    recently also petroled the bl@way beyoad
    hi& preeinat and hes worked oa the hi@-
    wey p.utaMe or alfs praoinat,in justhi*
    prtlclnrttAO.6. All tiolatioaC ot the
    txnfrie laws, whmcin he gave tiokets out-
    d&s or hia peoinat were mae raturnable
    to the pmcinet wherein the arrsets were
    made au3 filed fn tht justiacr preoinot
    w6rbthe ortone FBOcmiaitted. St bii
    said that .3ustic.e
                     precinct no. air hae no
    amstable, and t&S the oitlzms of that
    &wcinctPe~Uamted
                 bin t0 aOPkth4il’~,re*
    alwtr
liaimxwbleD. Rlahmd Voge8, Pa6308


          "1. Gan a Constable,duly slooted,
     quallrledand aatinE rar one preainat, proapt-
     ad by him o*n desire, ga out or his preainat
     and make arrsstrs,and rib caaos in the
     justice aourt or'the predlnot whore the ai-
     r-se rra600rmnltteb?
          *t?. can a Constable,duly eleotad,
     qualittadand aatlng ior 6im praulnot, by
     the rrqucmt or altl::enk3
                             br another justloa
     preclnat, go out of hfrrjustlos preaiaet
     and patrol the hleJmay#, in other worda,
     work the higiwa~rs arrest ror rsarsi0
     vlolatiollcr,
                 and rfle the me    in tha justiae
     preolnut when the vioktiona ocoursff?e
          Article8 68% an& 6&O, Vemoa*a Aaaotated Tana
Citil Ekatutow.,provider
          “Art. 6688. Each conrtablo &all exe-
     auto and return8eaordingto law all probow,
     vmrrant6 and prsoe&s:~ to hizuaireatrd a.114
     ctaliwmd bp any lawful orrioer, attaad upon
     al.ljustioe ooorts held la ble preefnot and
     perrona all auuh other dutlea as my be ro-
     quirva   6r him   by la=.”
          “Art* 6689, wary eons$ablo mny aueuto
     any prwsss,  olVi1 or o~rlmlnal,throoghotrt
     air oeunty and slmwhere,;am rry ba gmavlded
     ror in the Cbds oi'Cr%mix+alProaeduro, nor
     othot Law.*
                            I<
          am ~~~~t~tabls.f~h pqaoe orrloer. 6~ Alrtlel.0
                                                      54,
VerPones Inaotataa Tex88 :OO&Jbr Crlmkaal Pro0adure.
           miole 67, veraon** ham&at& Taxaa Code or
Crlmlnal Praaedws, .provld~ that "it i.6ths duty or every
pea00 orrioer to preserve the psaas ritUn his jtuiadia-
tt%.n.*
          Article 818, Vernon*a Annateted Text%@God@ of
Criminal Bnsaadure, raradaas rdr0m
Honorable D. Richard Voges, Page 'B


             "ht. 212. A psaee orrirteror cny other
        parson, ~RBJ,without warrant, arrest m    or-
        render when the o?rense is oomitted in Se
        prssanae or within his view, ii the 0irem6
        is an0 olcleseda6 8 r510ny, 01'aa nn ~offenza
        2g.zi.nst
                thr,publio pac~.*~
             .Artlcle808, Varntn’a Annotated Texas &enal Coda,
reads   aa   r0mma
             -Any pea00 orrlcer is authorized to ar-
        mat withcut warrant any per6oliround oommlt-
        tlng a violation or any provision or the pre-
        eedinc articles or this bhaptsr.n
          Article 225, Vernon*s AniiotatedTexas Code of Grim-
lnal proaedurs,relates to awrrant ol urrestw and providea
that 8uah a warrant:
             wIsaued by any county or &strict clerk,
        or by any apa&trate (eraept aounty mmnls-
        bionera or ccewissioners court,   mayor8 or
        reoorders or ah lncor2orutsd01t.yDP town),
        ehal.1.extend to any pert of the state; and
        any pekoe ofricer to nhaul aaid narrant is
        directed, or into whose haBd8 the II~LIObaa
        been tronstorred,#ball be ruthmimed to
        execute tha same fn say ooutxtyIZIthe stata.*

          The case or Xienaon V. State, 49 8. x. (261 465;
holds that Article 24L2,V. A. Ta G. 6. P., authori%ingt&r' ~,,
she&i to serve warrant6 outride his oounty doer not estead$
hia outhmlty to arrest without a warrant outlridethe county;
and thet a ehcrirr and deputy making an arrest aad seamh-
Iag an autmobile outoide the Bounty without a warrant
staad in the WSA~ relation to 6aaMh ~8 idvat Oiti%OM.
          OpinLca KO. 0-1240 or this dopcartnentholds thhet
a constable h%n the authority to ersaute a warrant 0r ar-
rest not on&in eoory praoinct aithir:his own 0ounty, but
as walk in any cou&y in the Sate, and ia entitled to the
feea and icilorqep0via8a by law tharefor,
             isoquote rroai36 Tex. SW*, p+ 6941
lionorabla
         D. Riohard Vo&m, Pa&a 4


          wThe power OS arrest posaaaaod by a
     aozatableand a oity acirabal&alao extends
     to the whole oountp, and bayond when aot-
     1~ under a lawful warrant, efnce they ara
     ;:eaoeofSfoera.w (CitlnC: the aaae of ?Mi-
     burn V. Durhaza,;I.Y. I!;.
                              195)
          This departmmf her repaatadly held that a oonatablr
ha6 authorit to make arreata rithout warratt (irithe instances
provided by % w) anywhara in hi8 oounty either in or outside
hla OWK Pl'Wt[l6t. Se. the following oplniona~
         Opinion dated lky F-l,1951, written by i&m. 3. F.
Johnnon,Aaalstant &tommy Osneml, addreaaed to Ran. H. 0.
&M&t,    CountJrAttorney,     Durnaa, %X+&O.

          Opinion d&tad Ootober 18, lQi38,written by Hon.
$. E. Gray, AassistantAttarasy General, addressed to ShariiS
Toa Abel, Lubbock, Taxad.

          Opinion So. O-1665 0S thl8 dspartmant,datiid~Rwam-
bar 24, 1959.

           You are rsapaotfullyadPfsa4 that it la tha opin-
ion of this dapartmantthat a oonatablamay lawSullymake
an arrest in a precinot other tlna hi8 0mt in his oounty
ritlwut a warrant when ha would ba autlmrimd by law to tPaka
the arrest without warrant in his 01lplMeinot~ and that
wbils it Is his primary duty Under Art P010 57, Ve A. T. C. C. P.,
to resorm the pace wlthin his om preolnst, atfll his
ju&liotlon is oo-sxtenaivswith t&a 1Mts OS the oounty.
It alao fol.10~ that the oonatable would~hare authority to
axeoutswarrants of arrsst anywhere In his oounty.
          xt is alao our oplnlon that ths oo&atablrwould
have authority to fila am Jaints upon the arrest8 dsaeribed
in your letter in the justfoe court OS the praolmet whare the
ofSanae5 were oommitted.

          It Ls our rurthar opinion that'tha oonawbla DIRY
                          an,yw?.mrawlt;hin the f%tata.
exeaate Uerr.rantaof arrest

                                         very truly youra